Citation Nr: 1635744	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  10-30 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) with mild depressive disorder, not otherwise specified, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran served on active duty from April 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, which continued a 30 percent rating for PTSD with mild depressive disorder.

In December 2013, the Board remanded the claim for further development.

In a March 2014 rating decision, the Appeals Management Center (AMC) increased the rating for PTSD with mild depressive disorder to 50 percent, effective, March 11, 2009, the date of the increased rating claim.  The Veteran continues to seek an even higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The Veteran's service-connected PTSD with mild depressive disorder has not resulted in symptoms demonstrating or approximating occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent rating for PTSD with mild depressive disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

VA met its duty to notify the Veteran as it provided a pre-adjudicatory notice letter to him in April 2009 which apprised him of the type of evidence and information needed to substantiate his claim, and of his and VA's respective responsibilities in obtaining this supporting evidence.  The AOJ also advised him as to how disability ratings and effective dates are assigned.

The Veteran's claims file contains his service treatment records (STRs), post-service VA and private medical treatment records, and lay statements in support of the claim.  The Veteran was provided VA compensation examinations in May 2009 and January 2014 to assess his psychiatric disability and these examinations are adequate for the purposes of rating his PTSD with mild depressive disorder.

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this appeal have been satisfied.


II.  Claim for a Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2014).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

If there is a question as to which rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

PTSD with Mild Depressive Disorder

The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

In this case, the Veteran's PTSD with mild depressive disorder is rated as 50 percent disabling under DC 9411, effective from the date of the increased rating claim.

Under DC 9411, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130 (2015). 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Turning now to the relevant evidence in this appeal, according to January 2009 VA Mental Health Attending Progress Notes, the Veteran indicated that he had recovered quickly from recent heart surgery.  His mood was described as euthymic and his affect was described as bright, in full range, and future-oriented.  He reported occasional nightmares and flashbacks.  He was satisfied with the medications prescribed and slept well.  No suicidal or homicidal ideations were presented. 

VA received the Veteran's increased rating claim on March 11, 2009.  At that time, his psychiatric disorder was rated as 30 percent disabling.  

In May 2009 correspondence, the Veteran stated that he had reached a very low point in his life.  He felt very stressed, unhappy, and confused.  He found himself in deep thought, panic, and worry.  He had been unable to sleep properly and could not sleep without medication.  He had a hard time getting up in the mornings and had difficulty concentrating at work.  He found himself short-fused and argumentative most of the time.  He disliked large crowds and preferred little conversation.  

In May 2009, the Veteran underwent a VA mental health examination to ascertain whether his psychiatric disorder has increased in severity (i.e. in excess of a 30 percent rating).  He reiterated that he had reached a very low point in life.  He described symptoms of panic, insomnia, fatigue, anger, irritability, feelings of insecurity, social anxiety, social avoidance, lack of desire to go anywhere, morbid preoccupation and passive suicidal ideation, preoccupation with Vietnam, increased anhedonia, increased alcohol use, chronic tension, chronic forgetfulness, feelings of depression, and helplessness.  On examination, his affect was constricted and dysphoric, and his mood was depressed.  His thought processes were logical and organized with no evidence of a thought disorder.  He denied having hallucinations or delusions, and none were seen on examination.  He reported suicidal ideation, but without intent or a plan.  His cognition was grossly intact (although not formally tested) with some self-reported concentration and memory problems.  Axis I diagnoses were major depressive disorder, PTSD, and alcohol dependence.  A GAF score of 55 was assigned, which represents moderate impairment.  The examiner summarized that while the Veteran's self-report of increased psychiatric symptoms matched the self-reports contained in the medical records, it does not fully match that described in the medical record from several months which indicate minimal symptoms and good functioning.  The examiner noted that the Veteran's self-report of increased symptoms coincides with his significant financial strain.  Overall, the examiner determined that it is at least as likely as not that there had been some recent exacerbation in depressive, PTSD, and alcohol abuse symptoms which caused social impairment and mild vocational impairment.
 
According to June 2013 VA Mental Health Progress Notes, the Veteran was doing well and had no complaints.  He was compliant with his medications.  He was working hard and looking forward to taking a vacation.  His mood was euthymic and his affect was bright.  There were no suicidal or homicidal ideations. 

According to November 2013 VA Mental Health Progress Notes, the Veteran's mood has been mildly depressed with insomnia in context of his PTSD.  His symptoms included insomnia, night sweats, hypervigilance, and intolerance of crowds.  His PTSD hypervigilance had somewhat improved.  There were no suicidal or homicidal ideations, or psychoses.  He was coping well, working full-time, and always "on the go."  On evaluation, the Veteran was described as having good hygiene.  His attention and concentration were within normal limits.  He was oriented times three and his affect was in full range.  His speech was normal.  Thought processes were linear, logical and goal-directed.  His thought content was within normal limits, and his memory was intact.  Fund of knowledge and judgment/insight were good.

In January 2014, he was afforded an additional VA compensation examination to assess the current severity of his PTSD.  He stated to the examiner that while he remained married to his spouse of 36 years, he avoided communication with her by working additional hours.  He stated that he had no other social contacts.  He was estranged from his son and had not spoken to his daughter in a year, and found  it upsetting that he had not been in contact with his grandchildren.  He endorsed moderate social impairment.  His symptoms included depressed mood, anxiety, sleep impairment, flattened affect, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.  The examiner stated that the Veteran meets the criteria for PTSD, as well as depressive disorder and alcohol abuse.  The examiner determined that the Veteran's level of impairment could equally be attributed to his PTSD and depressive disorder.  It was also noted that the Veteran endorsed mild to moderate impairment indicated by an occasional decrease in work efficiency.  With regard to the Veteran's job as a property management, he stated that he works well most of the time, but procrastinates and has difficulty concentrating at times.  He also reported having low tolerance at work sometimes, but had not acted out or become aggressive; instead he withdraws.  The examiner concluded that while the Veteran has reported depressive symptoms, he has not had a decline in social or occupational impairment since last examined.

According to February 2014 VA mental health progress notes, the Veteran's affect was somewhat flat.  He was soft-spoken and complained of mild anhedonia, decreased motivation, and a depressed mood with some response to treatment.  His mood decline was attributed to family discord and problems with his adult children. He described severe anxiety on a daily basis.  He denied any suicidal or homicidal ideation.  On evaluation, he was described as neat, clean, and well-developed.  His attention was within normal limits.  His language was clear and he was oriented times three.  His mood was euthymic.  His affect was full range.  His speech and thought processes and content were normal.  Fund of knowledge and judgment were good.  He denied any suicidal or homicidal ideations.  He was started on anti-anxiety medication.

Thereafter, the AMC increased the rating for the Veterans psychiatric disorder to 50 percent from the date of the claim.  This current 50 percent rating for PTSD with mild depressive disorder contemplates occupational and social impairment with reduced reliability and productivity.  The Veteran appeals for an even higher rating.  

On review of all evidence however, the Board finds that the criteria for a higher rating have not been met or more nearly approximated.  Rather, the Veteran has suffered from symptoms and effects that are moderate in severity.  The Veteran's psychiatric disorder is primarily productive of a depressed mood, anxiety, sleep impairment, a flattened affect, occasional suicidal ideation with no plan or intent, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.  However, the severity, frequency, and duration of these symptoms do not more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  Significantly, there is no evidence of any illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

Rather, the medical evidence shows that the Veteran has consistently exhibited normal speech, has displayed good hygiene, and been oriented in all spheres.  Attention and concentration were also within normal limits.  During numerous examinations, the Veteran's mood was described as euthymic and bright.  In addition, at least one treatment record noted that he was coping well, working full-time, and always "on the go."  Although Board recognizes the Veteran's competent reports of having anxious and depressed moods, the weight of the evidence does not rise to equipoise that those symptoms are near-continuous and preventing him from functioning independently, appropriately, or effectively.  Moreover, although the evidence shows that he has had some difficulty in maintaining effective relationships, particularly with his adult children, it cannot be said that his psychiatric disorder results in the inability to establish and maintain effective relationships.  Indeed, despite the family discord, the evidence shows that he has been married for almost four decades and generally works well with others at his job as a property manager.  

Thus, given the evidence of record, the Board concludes that the criteria for a higher rating are not met, as occupational and social impairment with deficiencies in most areas has not been demonstrated or more nearly approximated.  For the reasons articulated above, the Veteran's symptoms and their effects reflect a disability picture that more nearly approximates occupational and social impairment with reduced reliability and productivity.  Accordingly, the Board finds that a rating higher than 50 percent for PTSD with depressive disorder is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. 
The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected PTSD with mild depressive disorder, is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disability, with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's signs and symptoms and their resulting impairment, are contemplated by the rating schedule. 

As noted above, the Veteran's service connected psychiatric disorder has been  primarily productive of  a depressed mood, anxiety, sleep impairment, a flattened affect, occasional suicidal ideation with no plan or intent, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.  Notably, these symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.

Accordingly, the rating criteria contemplate the Veteran's service-connected connected PTSD with mild depressive disorder.  There is no evidence in the record or allegation of symptoms of and/or impairment due to this disability not encompassed by the criteria for the assigned schedular rating.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the current evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual


ORDER

A rating higher than 50 percent for PTSD with mild depressive disorder, not otherwise specified, is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


